DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 10B and 11C should be designated by a legend such as --Prior Art-- (or Comparative Example) because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the following informality: Fig. 8, step S108, “LENGHT” should be “LENGTH”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 601 (Fig. 13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being obvious over Ishizumi et al. (US Pat. Pub. No. US 2020/0133171 A1) in view of Kent et al. (US Pat. Pub. No. US 2019/0377297 A1)
assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Ishizumi et al. discloses (as in claim 1) an image forming apparatus 100, comprising: a rotary member (an intermediate transfer belt) 10, which is endless and movable, and is configured to bear a toner image directly on a surface of the rotary member 10 or via a recording material (paragraphs [0029]-[0030]; Fig. 1); a detecting member (paragraph [0098]); and a controller configured to acquire information relating to a position on the rotary member 10 in a moving direction R2 of the rotary member 10 based on a detection result obtained by the detecting member (paragraph [0098]), wherein the rotary member 10 has a plurality of grooves 45 along the moving direction R2 on the surface of the rotary member 10 with respect to a width direction of the rotary member 10 perpendicular to the moving direction R2, and has, with respect to the moving direction R2, a first area X and a second area Y having a shorter length in the moving direction R2 than the first area X, the first area X and the second area Y being different from each other in friction coefficient with respect to the width direction, and wherein the controller acquires the information relating to the position on the rotary member 10 in the moving direction R2 based on a result of detecting, by the detecting member, including at least the second area Y with respect to the moving direction R2 (paragraphs [0045], [0053]-[0054], [0061] and [0098]; Figs. 3 and 4A-4D); (as in claim 2) wherein an interval K2 between adjacent ones of the plurality of grooves 45 in the second area Y is narrower than an interval K1 between adjacent ones of the plurality of grooves 45 in the first area X (paragraph [0054]; Figs. 4B and 4D); (as in claim 9) wherein the controller acquires information (as in claim 11) wherein the second area Y is different from an area X adjacent to the second area Y with respect to the moving direction R2 in at least one of an average value of intervals between the plurality of grooves 45 in the width direction and an average value of depths of the plurality of grooves 45 (Figs. 4A-4D); (as in claim 12) wherein the plurality of grooves 45 are continuously formed in the moving direction R2, and the second area Y is an area in which both end portions of each of the plurality of grooves 45 with respect to the moving direction R2 overlap each other (paragraph [0061] and Fig. 3); (as in claim 14) an image bearing member 1a-1d configured to bear a toner image, wherein the rotary member 10 comprises an intermediate transfer member 10 configured to convey the toner image primarily transferred from the image bearing member 1s-1d, in order to secondarily transfer the toner image onto the recording material P (paragraphs [0030]-[0032] and Fig. 1); (as in claim 15) wherein the rotary member 10 comprises an endless belt (Fig. 1).
Ishizumi et al. differs from the instant claimed invention in not disclosing: (as in claim 1) the detecting member configured to detect light from the surface of the rotary member; the controller acquiring the information relating to the position on the rotary member based on a result of detecting, by the detecting member, light from the surface of the rotary member; (as in claim 3) wherein the detecting member detects light from the surface of the rotary member in an area on the rotary member for bearing the toner image with respect to the width direction; and (as in claim 10) wherein an amount of reflection light from the surface of the rotary member obtained by detection of the detecting member in the first area is different 
Kent et al. discloses an image forming apparatus 100 comprising: a splice detector 140 optically detecting the splice at position 340 (paragraphs [0020] and [0039]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the optical sensor as taught by Kent et al. in place of the detecting member of Ishizumi et al. because of the same functionality for detecting the splice (joint or different area) of the belt.
Also, it would have been obvious to one of ordinary skill in the art to know that the optical sensor emits light on the rotary member to detect some areas with different characteristics, such as toner image and a joint (or splice).  Furthermore, it would have been obvious that an amount of reflection light from the first area is different from an amount of reflection light from the second area because the first and second areas have different groove intervals.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an 

Allowable Subject Matter
Claims 4-8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishizumi et al. (US Pat. Pub. No. US 2019/0302656 A1) discloses an image forming apparatus comprising: an image bearing member; an intermediate transfer belt configured to bear a toner image; an optical sensor; and the intermediate transfer belt having a plurality of grooves.
Saito et al. (US Pat. Pub. No. US 2019/0332038 A1) discloses an image forming apparatus comprising: an image bearing member; an intermediate transfer belt configured to bear a toner image; an optical sensor; and the intermediate transfer belt having a plurality of grooves.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
April 15, 2021